Citation Nr: 0523175	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-20 380	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for cellulitis, below 
left eye (claimed as head trauma, left side of the face).

2.  Entitlement to service connection for nerve damage, left 
hand (claimed as due to a radiofrequency burn).

3.  Entitlement to service connection nerve damage, bilateral 
feet (claimed as due to a radiofrequency burn).

4.  Entitlement to service connection for scarring, bilateral 
feet (claimed as due to a radiofrequency burn).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
July 1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the RO which denied service connection for 
cellulitis, below left eye (claimed as head trauma, left side 
of the face); service connection for nerve damage, left hand 
(claimed as due to an electrocution injury); service 
connection for nerve damage, bilateral feet (claimed as due 
to a radiofrequency burn); and service connection for 
scarring, bilateral feet (claimed as due to an electrocution 
injury).  In March 2003, the veteran filed a notice of 
disagreement with the adverse determination.  In response, 
the RO issued the veteran a statement of the case in June 
2003.  The veteran submitted a substantive appeal in July 
2003.  The veteran clarified during a November 2004 RO 
hearing that his claims of service connection for nerve 
damage of the left hand and feet, and for scarring of the 
feet were due to a radiofrequency burn injury, and not an 
electrocution injury in service.  Thus, the Board has 
recharacterized the issues as stated on the cover page of 
this document.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran currently has cellulitis, below the left eye 
which is related to service

2.  There is no competent medical evidence of record showing 
that the veteran has scarring of the feet and nerve damage of 
the feet and left hand which is related to service


CONCLUSIONS OF LAW

1.  Chronic cellulitis below the left eye was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Nerve damage of the left hand was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Nerve damage of the feet was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  Scarring of the feet was not incurred in or aggravated by 
active military service.   38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed November 2002 rating decision, a June 
2003 statement of the case (SOC), and supplemental statements 
of the case dated in October 2004, and May 2005 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in a January 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's and notice letter dated in January 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, outpatient treatment reports, and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A.  Service connection for cellulitis, below left eye 
(claimed as head trauma, left side of the face).

In a statement received in January 2002 and during a November 
2004 RO hearing, the veteran reported that in 1963 while 
assigned to the USS Duncan DDR 874 he was in a wrestling 
tournament.  He stated that he was hit in the head during the 
wrestling match and that he was temporarily knocked 
unconscious.  He stated that after the incident his head 
began to swell and it turned black.  He reported that he was 
taken to a naval hospital.  He reported that he was treated 
with hot compresses and he was given a shot of Penicillin.  
He reported that he was released after 18 days of 
confinement.  He reported that the swelling was gone but his 
face remained black for many months.  

The veteran's service medical records show that he was 
hospitalized from January 20, 1963 to February 6, 1963 due to 
painful swelling just below his left eye.  He was diagnosed 
as having cellulitis without lymphangitis.  It was reported 
that the veteran had had multiple episodes of cellulitis in 
the past two years.  Physical examination was within normal 
limits, except for a marked swelling, redness, and tenderness 
in the left infraorbital region.  While hospitalized, the 
veteran was placed on bed rest and was administered 
continuous wet compresses to the infraorbital region and 
achromycin.  The hospital summary reveals that the veteran 
showed rapid regression of his area cellulitis with only 
residual pigmentation.  A July 1964 service discharge 
examination report and a March 1965 naval reserve examination 
report reveals that the veteran's skin, head, face, neck and 
scalp were normal.  The 1965 report noted that the veteran 
had a history of acute cellulitis in 1963.

Postservice medical records, consisting of a VA examination 
dated in October 2001 and VA outpatient treatment reports 
from 2002 to 2005 are negative for a diagnosis of cellulitis.  
When evaluated by VA in October 2001, the veteran denied 
having any dryness, suspicious lesions or changing lesions of 
the skin.  No abnormality was reported pertaining to the 
head.  A January 2005 VA examination report notes that the 
veteran reported having a wrestling injury in 1963 which 
resulted in cellulitis on the left side of his face.  He 
reported that over a period of time that this completely 
resolved itself.  The examiner reported that the veteran had 
no neurologic damage on the face related to a cellulitis.

What is missing in the instant case is medical evidence 
showing that the veteran currently has cellulitis, below left 
eye (claimed as head trauma, left side of the face) which is 
related to service, including the cellulitis in 1963.  

The Board observes that the veteran has not submitted any 
competent medical evidence to support his assertion that he 
currently has cellulitis, below left eye (claimed as head 
trauma, left side of the face) which is related to service.  
The veteran is not competent to offer opinions regarding 
medical diagnosis or causation.  As a lay person, he lacks 
the capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In the absence of medical nexus evidence showing that the 
veteran currently has cellulitis, below the left eye which is 
related to service, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

B.  Service connection for nerve damage, left hand (claimed 
as due to being electrocuted); nerve damage, bilateral feet 
(claimed as due to a radiofrequency burn); and scarring, 
bilateral feet (claimed as due to a radiofrequency burn).

The veteran reported in a January 2002 statement and during a 
November 2004 RO hearing that in the summer of 1964 he was 
performing POMSI work (cleaning and minor repairs) to a WRC 
transmitter in radio two.  He reported that while checking 
interior parts he accidentally touched a metal part and 
received a radiofrequency burn.  He reported that the WRC ran 
on 400 DC a radiofrequency current.  He reported that the 
current went in the thumb and fore finger of his left hand 
and out of his feet and that it threw him against a bulkhead.  
He stated that he had pain and red spots on his hand and 
feet.  He reported that he was given APCs and told to rest as 
they were on station at sea.  He reported that scar tissue 
began forming on the bottom of his feet under the skin and 
that it grew slowly each year.  He reported that his feet 
hurt all the time.  He reported that in August 2001, he 
experienced numbness of his feet.  He reported that his left 
hand went numb when the temperature when below 68 degrees.

A review of the veteran's service medical records are 
negative for a radiofrequency injury, to specifically include 
of the feet or left hand.  His July 1964 service discharge 
examination report and a March 1965 service reserve report 
shows that the veteran's feet, upper extremities, and lower 
extremities were all normal.  In March 1965, the veteran 
reported that his health was very good.  When asked whether 
he had any illness or injury that was not already noted the 
veteran reported having acute cellulitis.  No other injury or 
illnesses were noted.

VA medical reports from 2002 to 2003 show that the veteran is 
diagnosed as having neuropathy of the hands and feet.  In 
September 2002, the veteran gave a history of having 
neuropathy as secondary to an electric shock he had in the 
navy.  In July 2003, he related that he had feet problems due 
to scar tissue on the soles.  

A January 2005 VA examination report reveals that the veteran 
complained of pain in the bottom of his feet.  He reports 
that he was told by a podiatrist that his pain was due to 
scar tissue.  He claimed that the scar tissue was related to 
an electrical injury he suffered in service in 1964.  He 
reported that after the electrical shock in service he had 
red surface marks of the left hand and on both feet.

In addressing whether service connection is warranted for 
nerve damage of the left hand, and nerve damage of the feet, 
the Board notes that the veteran has been diagnosed as having 
peripheral neuropathy.  Current records, however, are 
negative for any scarring of the feet.  Although the veteran 
currently reports having a radiofrequency burn injury in 
service, the Board finds it interesting that a few months 
after service, the veteran made no mention of an electrical 
injury when specifically asked about prior injuries and 
illnesses on his naval reserve examination.  At that time he 
did, however, reported a past history of cellulitis in 1963.  
The Board finds that the more probative evidence of record 
fails to show that the veteran has nerve damage of the left 
hand and feet and scarring of the feet due to a 
radiofrequency burn injury in service.  In this regard, his 
service records are negative for a radiofrequency burn injury 
and his service examination reports in 1964 and 1965 show 
that his feet, upper and lower extremities were all normal.  

Moreover, the Board observes that the veteran has not 
submitted any competent medical evidence linking any current 
nerve damage of the feet and left hand and scarring of the 
feet to service.  The veteran's assertion to this effect 
alone cannot be considered competent medical evidence of a 
nexus.  In this regard, he is not competent to offer opinions 
regarding medical diagnosis or causation.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

Since the veteran has not submitted any competent medical 
evidence linking any current scarring of the feet and nerve 
damage of the feet and left hand to service, the Board must 
find that the preponderance of the evidence is against the 
claims; the benefit-of-the doubt doctrine is inapplicable and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


